DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on July 11, 2022, claims 4, 5 and 9 were cancelled. Claims 1-3, 6-8 and 10-13 are currently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel R. McClure (Reg. No. 38,962) on August 29, 2022.
The application has been amended as follows: 
In the claims:
     Claim 8: in lines 1-3, after “wherein”, delete “at least one of the plurality of first thin film transistors comprises a first semiconductor layer, at least one of the plurality of second thin film transistors comprises a second semiconductor layer, and”.
Allowable Subject Matter
Claims 1-3, 6-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re Claims 1 and 11, the most relevant reference, US 2016/0098140 to Lee et al. (Lee), fails to disclose or suggest a display device as well as a method for manufacturing the same in which the first semiconductor layer comprises a first channel, the second semiconductor layer comprises a second channel, and a width-to length ratio of the first channel is different from a width-to length ratio of the second channel.
As shown in Figs. 5 and 11 of Lee, it is obvious that at least one of the plurality of first thin film transistors 183 comprises a first semiconductor layer and at least one of the plurality of second thin film transistors 153, 155 comprising a second semiconductor layer, wherein the first semiconductor layer comprises a first channel and the second semiconductor layer comprises a second channel.
However, Lee does not suggest that a width-to length ratio of the first channel is different from a width-to length ratio of the second channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        August 29, 2022